Exhibit 10.4

NOVELL, INC.

2009 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT, dated as of              , 20     (the
“Date of Grant”), is delivered by Novell, Inc. (the “Company”) to
                     (the “Grantee”).

RECITALS

A. The Novell, Inc. 2009 Omnibus Incentive Plan (the “Plan”) provides for the
grant of restricted stock units in accordance with the terms and conditions of
the Plan. Pursuant to the Non-Employee Director Remuneration and Expense
Reimbursement Summary, approved by the Board of Directors of the Company (the
“Board”), the Compensation Committee of the Board has approved a grant of
restricted stock units (“Restricted Units”) as an inducement for the Grantee to
promote the best interests of the Company and its stockholders. A copy of the
Plan is available at
https://innerweb.novell.com/organizations/finance/shareholder_services/.

B. The Plan is administered by the Committee (as defined in the Plan).

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Restricted Units. The Company hereby grants the Grantee             
Restricted Units. The Restricted Units are subject to the terms and conditions
set forth in this Agreement and the Plan.

2. Restricted Unit Account. Restricted Units represent hypothetical shares of
common stock of the Company (“Shares”), and not actual Shares. The Company shall
establish and maintain a Restricted Unit account, as a bookkeeping account on
its records, for the Grantee and shall record in such account the number of
Restricted Units granted to the Grantee. No Shares shall be issued to the
Grantee at the time the grant is made, and the Grantee shall not be, nor have
any of the rights or privileges of, a shareholder of the Company with respect to
any Restricted Units recorded in the account. The Grantee shall not have any
interest in any fund or specific assets of the Company by reason of this award
or the Restricted Unit account established for the Grantee.

3. Vesting.

(a) The Restricted Units shall be subject to forfeiture until the Restricted
Units vest. Except as otherwise provided in subparagraphs 3(b) or 3(c) below,
the Restricted Units shall vest in full upon the earlier to occur of one year
from the date of grant or the business day prior to the date of the next annual
meeting of stockholders following the grant date, provided that the Grantee is a
Director (as defined in the Plan) of the Company on such dates.



--------------------------------------------------------------------------------

(b) Immediately upon the Grantee’s death while a Director of the Company, each
of the Grantee’s outstanding, unvested Restricted Units shall vest with respect
to all Restricted Units that would have vested during the twelve (12) months
following such death if the Grantee had remained a Director of the Company.

(c) Immediately upon the effective date of the Retirement (as defined below) of
the Grantee (i.e., the last date of the Grantee’s service as a Director of the
Company), each of the Grantee’s outstanding, unvested Restricted Units shall
vest. For purposes hereof, “Retirement” separation from the Board under
circumstances determined from time to time or in any specific instance by the
Committee to constitute retirement.

4. Termination of Restricted Units. Except as otherwise provided in Paragraph 3
above, if the Grantee ceases to serve as a Director for any reason before all of
the Restricted Units vest, any unvested Restricted Units shall automatically
terminate and shall be forfeited as of the date of the Grantee’s termination as
a Director. No payment shall be made with respect to any unvested Restricted
Units that terminate as described in this Paragraph 4.

5. Payment of Restricted Units.

(a) If and when the Restricted Units vest, the Company shall issue to the
Grantee one Share for each vested Restricted Unit within two (2) months after
the applicable vesting date.

(b) The issuance of Shares to the Grantee pursuant to this Agreement is subject
to all applicable foreign, federal, state, local and other taxes. All
obligations of the Company under this Agreement shall be subject to the rights
of the Company to withhold amounts required to be withheld for any taxes, if
applicable.

(c) The obligation of the Company to deliver Shares when Restricted Units vest
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations.

6. Change of Control. If a Change of Control (as defined in the Plan) occurs,
the provisions of the Plan applicable to a Change of Control shall apply to the
Restricted Units; provided, however, that if the Restricted Units are subject to
the requirements of section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Restricted Units shall be paid to the Grantee upon the
Change of Control only if the transaction constituting the Change of Control is
a “change in control event” within the meaning of section 409A of the Code. If
the transaction constituting a Change of Control is not a “change in control
event” within the meaning of section 409A of the Code, the Restricted Units
shall be paid to the Grantee within thirty (30) days following the earlier of
(a) the date the Restricted Units are otherwise scheduled to vest pursuant to
Section 3 above or (b) the date the Grantee ceases to be a Director.

7. Nature of Grant. In accepting the Restricted Units, the Grantee acknowledges
that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
at any time, unless otherwise provided in the Plan

 

2



--------------------------------------------------------------------------------

and this Agreement; (ii) the grant of the Restricted Units does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units, even if restricted stock units
have been granted repeatedly in the past; (iii) all decisions with respect to
future restricted stock unit grants, if any, will be at the sole discretion of
the Board; (iv) the Grantee is voluntarily participating in the Plan; (v) in the
event that the Grantee is not an employee of the Company, an Affiliate, or a
Subsidiary, the Restricted Units grant will not be interpreted to form an
employment contract or relationship with the Company or with any Affiliate or
Subsidiary; (vi) the future value of the underlying Shares is unknown and cannot
be predicted with certainty; and (vii) the value of Shares acquired upon vesting
may increase or decrease in value, and no claim or entitlement to compensation
or damages shall arise from termination of Restricted Units or from any
diminution in value of the Restricted Units or Shares received upon vesting of
Restricted Units, and the Grantee irrevocably releases the Company and all
Affiliates and Subsidiaries from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Grantee shall
be deemed irrevocably to have waived his or her entitlement to pursue such
claim.

8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan shall prevail. The grant
and payment of the Restricted Units are subject to interpretations, regulations
and determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) the registration, qualification or
listing of the Shares, (ii) changes in capitalization of the Company, and
(iii) other requirements of applicable law. The Committee shall have the
authority to interpret and construe the Restricted Units pursuant to the terms
of the Plan, and its decisions shall be conclusive as to any questions arising
hereunder.

9. No Stockholder Rights. Neither the Grantee, nor any person entitled to
receive payment in the event of the Grantee’s death, shall have any of the
rights and privileges of a stockholder with respect to Shares until certificates
for Shares have been issued upon vesting of Restricted Units.

10. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Restricted Units or any right
hereunder, except as provided for in this Agreement, or in the event of the levy
or any attachment, execution or similar process upon the rights or interests
hereby conferred, the Company may terminate the Restricted Units by notice to
the Grantee, and the Restricted Units and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s
Subsidiaries and Affiliates. This Agreement may be assigned by the Company
without the Grantee’s consent.

 

3



--------------------------------------------------------------------------------

11. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof. This Agreement and the Restricted Units are intended to comply with
section 409A of the Code and its corresponding regulations, or an exemption, and
payment may only be made under this Agreement upon an event and in a manner
permitted by section 409A of the Code, to the extent applicable. For purposes of
section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment. In no event shall the Grantee, directly or
indirectly, designate the calendar year of payment.

12. I.R.C. Section 83(b). Pursuant to Section 83(b) of the U.S. Internal Revenue
Code of 1986, as amended, the Grantee will not be entitled to make an election
to be taxed upon grant of the Restricted Units.

13. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of Director of Shareholder Services at the
corporate headquarters of the Company, and any notice to the Grantee shall be
addressed to the Grantee at the residential address written beneath the
Grantee’s name below. The Grantee agrees to notify the Company in writing upon
any change in such residential address. Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the applicable postal service.

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

NOVELL, INC. By:  

 

Name:  

 

Title:  

 

I hereby accept the Restricted Units described in this Agreement, and I agree to
be bound by the terms of the Plan and this Agreement. I hereby further agree
that all the decisions and determinations of the Committee shall be final and
binding.

 

Grantee:  

 

Print Name:  

 

Residential Address:  

 

 

 

 

 

 

4